                           Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 1 of 20




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      GREG L. JOHNSON, SB# 132397
                    2   E-Mail: Greg.Johnson@lewisbrisbois.com
                      TIMOTHY J. NALLY, SB# 288728
                    3   E-Mail: Timothy.Nally@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    4 Sacramento, California 95833
                      Telephone: 916.564.5400
                    5 Facsimile: 916.564.5444
                    6 Attorneys for ORACLE
                      CORPORATION; ORACLE AMERICA,
                    7 INC an ORACLE CORPORATION
                      LONG TERM DISABILITY PLAN
                    8
                                         UNITED STATES DISTRICT COURT
                    9
                                       NORTHERN DISTRICT OF CALIFORNIA
                   10
                   11
                        ELISA THOMPSON,                         Case No. 4:21-cv-00026-YGR
                   12
                                           Plaintiff,           MEMORANDUM IN SUPPORT OF
                   13                                           DEFENDANTS ORACLE
                                  vs.                           CORPORATION; ORACLE
                   14                                           AMERICA, INC; ORACLE
                      ORACLE CORPORATION; ORACLE                CORPORATION LONG TERM
                   15 AMERICA, INC; ORACLE                      DISABILITY PLAN’S MOTION TO
                      CORPORATION LONG TERM                     DISMISS FIRST AMENDED
                   16 DISABILITY PLAN; and HARTFORD             COMPLAINT
                      LIFE & ACCIDENT INSURANCE
                   17 COMPANY,,                                 Date: May 25, 2021
                                                                Time: 3:30 p.m.
                   18                      Defendants.          Crtrm.: 1, Fourth Floor
                   19                                           Trial Date:       None Set
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4815-4961-2005.1                                           Case No. 4:21-cv-00026-YGR
& SMITH LLP
ATTORNEYS AT LAW
                            Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 2 of 20




                    1                                            TABLE OF CONTENTS
                                                                                                                                          Page
                    2
                    3 I.         INTRODUCTION ..........................................................................................1
                    4 II.        FACTUAL OVERVIEW ................................................................................2
                    5 III.       LEGAL ARGUMENT ....................................................................................4
                    6            A.        Legal Standard Applicable to a Motion to Dismiss under FED. R.
                                           CIV. P. 12(b)(6). ....................................................................................4
                    7
                                 B.        Thompson’s Claim under ERISA for Enforcement and
                    8                      Clarification of Rights Fails as a Matter of Law because the
                                           Operative Plan Document Unequivocally States that Participants
                    9                      Lose Eligibility for Coverage at Age 65. ...............................................5
                   10            C.        Thompson Fails to State a Claim under ERISA for Breach of
                                           Fiduciary Duty because the Conduct She Alleges Were Not
                   11                      Fiduciary Acts or Were Dictated by the Plan’s Terms. ..........................6
                   12            D.        Thompson Fails to State Claims for Breach of Employment
                                           Contract and Promissory Estoppel. .......................................................7
                   13
                                           1.       Thompson’s Breach of Contract and Promissory Estoppel
                   14                               Claims are Preempted by ERISA. ...............................................8
                   15                      2.       Thompson’s Breach of Contract and Promissory Estoppel
                                                    Claims are Time-Barred. .............................................................9
                   16
                                           3.       Thompson’s Breach of Contract Claim Fails because the
                   17                               Purported Promise is Too Indefinite to Create a Binding
                                                    Obligation. ................................................................................11
                   18
                                           4.       Thompson’s Promissory Estoppel Claim Fails because the
                   19                               Alleged Promise was Unclear and Ambiguous.......................... 12
                   20            E.        Thompson Fails to State Claims for Negligent Misrepresentation
                                           because She Fails to Allege a Misrepresentation. ................................ 13
                   21
                                 F.        Thompson’s Fraudulent and Negligent Misrepresentation Claims
                   22                      are Time Barred. .................................................................................14
                   23            G.        Thompson’s Equitable Estoppel Clams Fails as a Matter of Law
                                           because No Such Claim Exists Under California Law. ....................... 15
                   24
                        IV.      CONCLUSION ............................................................................................16
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                                            i                             Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                            Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 3 of 20




                    1                                         TABLE OF AUTHORITIES
                    2                                                                                                                   Page
                    3
                    4 CASES
                    5 Acosta v. Brain, 910 F.3d 502 (9th Cir. 2018) ......................................................... 7
                    6 Aguilar v. Int'l Longshoremen's Union Local #10, 966 F.2d 443 (9th Cir.
                            1992) ............................................................................................................13
                    7
                      Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F.
                    8       Supp. 3d 1110 (C.D. Cal. 2015) ..................................................................... 4
                    9 April Enters., Inc. v. KTTV, 147 Cal. App. 3d 805 (1983)......................................10
                   10 Behnke v. State Farm Gen. Ins. Co., 196 Cal. App. 4th 1443 (2011) ......................15
                   11 Billinger v. Bell Atl., 240 F. Supp. 2d 274 (S.D.N.Y. 2003) .................................... 8
                   12 Campbell v. Aerospace Corp., 123 F.3d 1308 (9th Cir. 1997) .................................. 8
                   13 Cisco Sys. v. STMicroelectronics, No. C-14-03236-RMW, 2015 U.S. Dist.
                             LEXIS 71958 (N.D. Cal. June 2, 2015).........................................................15
                   14
                      Cunha v. Ward Foods, Inc., 804 F.2d 1418 (9th Cir. 1986) ...................................... 6
                   15
                      Denholm v. Houghton Mifflin Co., 912 F.2d 357 (9th Cir. 1990) ...........................14
                   16
                      DeVoll v. Burdick Painting, 35 F.3d 408 (9th Cir. 1994) ......................................8, 9
                   17
                      Dual Diagnosis Treatment Ctr., Inc. v. Blue Cross of Cal., No. SA CV 15-
                   18        0736-DOC(DFMx), 2016 U.S. Dist. LEXIS 162166 (C.D. Cal. Nov.
                             22, 2016)........................................................................................................ 4
                   19
                      Grill v. Quinn, No. CIV S-10-0757 GEB GGH PS, 2010 U.S. Dist. LEXIS
                   20        138545 (E.D. Cal. Dec. 28, 2010) .................................................................15
                   21 Hobart v. Hobart Estate Co., 26 Cal. 2d 412 (1945) ................................................14
                   22 In re Luna, 406 F.3d 1192 (10th Cir. 2005) .............................................................. 6
                   23 Knievel v. ESPN, 393 F.3d 1068 (9th Cir. 2005) ..................................................... 4
                   24 Ladas v. Cal. State Auto. Ass'n, 19 Cal. App. 4th 761 (1993) ........................... 11, 12
                   25 Laks v. Coast Fed. Sav. & Loan Ass'n, 60 Cal. App. 3d 885 (1976) .......................13
                   26 Orange County Rock v. Cook Bros. Equip. Co., 246 Cal. App. 2d 698 (1966) .......14
                   27 Pegram v. Herdrich, 530 U.S. 211 (2000) ................................................................ 6

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                         4815-4961-2005.1                                          ii                            Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                            Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 4 of 20




                    1 Perez-Encinas v. Amerus Life Ins. Co., 468 F. Supp. 2d 1127 (N.D. Cal.
                            2006) ............................................................................................................. 9
                    2
                      Roots Ready Made Garments v. Gap Inc., No. C 07-03363 CRB, 2007 U.S.
                    3       Dist. LEXIS 81108 (N.D. Cal. Oct. 18, 2007) ................................................ 9
                    4 Ryder v. Lightstorm Entm't, Inc., 246 Cal. App. 4th 1064 (2016) ...........................15
                    5 Scott v. Pac. Gas & Elec. Co., 11 Cal. 4th 454 (1995).............................................11
                    6 Sequeira v. Rincon-Vitova Insectaries, 32 Cal. App. 4th 632 (1995) ......................10
                    7 Silver v. Watson, 26 Cal. App. 3d 905 (1972) .........................................................14
                    8 Tarmann v. State Farm Mut. Auto. Ins. Co., 2 Cal. App. 4th 153 (1991) .......... 13, 14
                    9 Vaccaro v. Liberty Life Assurance Co., No. 16-cv-03220-BLF, 2017 U.S.
                           Dist. LEXIS 192932 (N.D. Cal. Nov. 20, 2017) (citing |Grosz-Salomon
                   10      v. Paul Revere Life Ins. Co., 237 F.3d 1154, 1160-61 (9th Cir. 2001)............ 5
                   11
                   12 STATUTORY AUTHORITIES
                   13 29 U.S.C. § 1104...................................................................................................... 6
                   14 29 U.S.C. § 1132(a) ..........................................................................................1, 2, 3
                   15 29 U.S.C. § 1132(a)(1)(B) ....................................................................................... 5
                   16 29 U.S.C. § 1144(a) ................................................................................................. 8
                   17 Cal. Civ. Proc. Code § 337(a) .................................................................................. 9
                   18 Cal. Civ. Proc. Code § 338(d) .................................................................................14
                   19
                   20 RULES AND REGULATIONS
                   21 29 C.F.R. § 2520.104b-2 ...................................................................................10, 15
                   22 Fed. R. Civ. P. 12(b)(6).........................................................................................1, 4
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                         4815-4961-2005.1                                          iii                            Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                             Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 5 of 20




                    1 I.          INTRODUCTION
                    2             Defendants Oracle Corporation, Oracle America, Inc. (collectively “Oracle”)
                    3 and Oracle Corporation Long Term Disability Plan (“the Plan”) move to dismiss the
                    4 First Amended Complaint filed by Plaintiff Elisa Thompson (“Thompson”) under
                    5 FED. R. CIV. P. 12(b)(6) for failure to state a claim upon which relief can be granted. 1
                    6             Thompson asserts five state law claims against Oracle: breach of employment
                    7 contract,            promissory     estoppel,      fraudulent      misrepresentation,       negligent
                    8 misrepresentation, and equitable estoppel. She also asserts, alternatively, two claims
                    9 against the Oracle Defendants and under the Employee Retirement Income Security
                   10 Act of 1974 (“ERISA”): for recovery of benefits under the Plan and clarification of
                   11 her rights to benefits under the Plan, and for breach of fiduciary duty under 29 U.S.C.
                   12 § 1132(a). All of Thompson’s claims are based on allegations that she was offered
                   13 lifetime long-term disability (“LTD”) benefits as part of an offer of employment at
                   14 Sun Microsystems Inc. in October of 2000, but that her LTD benefits were terminated
                   15 once she reached age 65 in 2020.
                   16             The Oracle Defendants’ motion should be granted because Thompson’s
                   17 allegations and the materials properly examined in connection with her complaint—
                   18 including the long-term disability benefit plan in effect when her disability arose and
                   19 the plan in effect when her benefits were terminated—demonstrate that she has not
                   20 stated a claim upon which she would be entitled to relief against the Oracle
                   21 Defendants. She was paid benefits consistent with the terms of the LTD benefit plan
                   22 in effect at the time of the disability, and when the at-issue benefit determination was
                   23 made.
                   24             Furthermore, what she alleges to have been a contractual obligation for Oracle
                   25 to pay her lifetime LTD benefits did not abrogate the Oracle Defendants’ ability to
                   26 amend the terms of any of its benefit plans, or render such amendments inapplicable
                   27
                        1
                   28       Oracle and the Plan are referred to herein collectively as “the Oracle Defendants”.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                                   1                        Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                           Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 6 of 20




                    1 to her. In short, the Oracle Defendants owed Thompson no obligation—under either
                    2 the terms of the Plan or any contract—to ensure that she received lifetime LTD
                    3 benefits. In any event, her breach of contract and promissory estoppel claims are time
                    4 barred inasmuch as they were brought beyond the applicable limitation periods.
                    5            Moreover, the purported misrepresentation—which Thompson alleges was a
                    6 false promise to provide lifetime LTD benefits—is not actionable. Under California
                    7 law, a false promise cannot form the basis of a negligent misrepresentation claim.
                    8 Furthermore, misrepresentation claims are subject to a three-year statute of
                    9 limitations, and a plaintiff that fails to bring a misrepresentation claim within three
                   10 years of the misrepresentation must allege facts justifying the delayed discovery of
                   11 the misrepresentation, which Thompson utterly fails to do.
                   12            Finally, Thompson’s claim for equitable estoppel fails as a matter of law
                   13 because, under California law, such a theory may be used defensively only and does
                   14 not support an affirmative recovery.
                   15            For these reasons, more discussed below, Defendants’ motion should be
                   16 granted.
                   17 II.        FACTUAL OVERVIEW
                   18            As this is a motion to dismiss, the factual matters relevant to this motion consist
                   19 of Thompson’s properly pleaded factual allegations in the operative complaint and
                   20 matters set forth in the relevant documents that form the basis of Thompson’s claims,
                   21 which may be considered on a motion to dismiss under the Ninth Circuit’s
                   22 “incorporation by reference” doctrine.
                   23            Summary of Allegations
                   24            As alleged in the Complaint, Thompson was hired as an employee of Sun
                   25 Microsystems, Inc. (“Sun”), on October 30, 2000. (ECF Doc. No. 23, at ¶ 7 and Exh.
                   26 2.) She alleges that she “specifically sought ‘lifetime’ disability benefits,” and in
                   27 response was provide an offer letter that is attached as Exhibit 1 to the Complaint. (Id.

LEWIS              28 at ¶ 6.) Exhibit 1 states: “[W]e are offering you a long term disability benefit with a
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                              2                     Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                            Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 7 of 20




                    1 lifetime benefit period.” Thompson signed the offer letter and commenced her
                    2 employment on or about October 30, 2000. (Id. at ¶ 7.)
                    3            Thompson alleges that she was in a serious accident in July of 2001, which left
                    4 her permanently disabled. (Doc. No. 23, at ¶ 8.) She submitted a claim for benefits
                    5 under the Plan, which was approved, at which time, she alleges, she became a vested
                    6 participant in the Plan. (Id.) She received benefits under Sun Microsystems, Inc.’s
                    7 Long Term Disability Plan from late 2001 until early 2010. (Id. at ¶ 9.) In January of
                    8 2010, Thompson alleges, Oracle acquired Sun and assumed liability for administering
                    9 and paying claims for all Sun employees receiving disability benefits. (Id. at ¶¶ 11-
                   10 12.) Beginning in 2011, Oracle and the Plan funded benefits via the purchase of a
                   11 group long term disability policy from Defendant Hartford Life and Accident
                   12 Insurance Company (“Hartford”). (Id.)
                   13             Thompson alleges that on April 2, 2020, Hartford informed her that her claim
                   14 was denied per the policy, which provides that the maximum duration of benefits is
                   15 to age 65 for Age of Onset of Disability of 60 or younger. (Doc. No. 23, at ¶ 15.) She
                   16 appealed the decision, and her appeal was denied. (Id. at ¶¶ 16-19.)
                   17            Thompson further asserts that, by virtue of its acquisition of Sun, Oracle is
                   18 responsible for honoring the offer letter attached as Exhibit 1, as a binding written
                   19 agreement. (Doc. No. 23, at ¶ 27.)
                   20            Summary of Relevant Plan Documents
                   21            Effective January 1, 2001, after Thompson’s date of hire but prior to her
                   22 disability, Sun amended and restated its Comprehensive Welfare Plan. (See Sun
                   23 Microsystems, Inc. Amended and Restated Comprehensive Welfare Plan, Exh. A to
                   24 the Declaration of Estelle Lockwood in Support of Defendants’ Motion to Dismiss 2
                   25
                   26   2
                        The Lockwood Declaration, which was previously submitted in connection with
                   27 the Oracle Defendants’ prior motion to dismiss, is resubmitted without Exhibit C,

LEWIS              28 which is not pertinent to the present motion to dismiss.
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            3                     Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                           Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 8 of 20




                    1 [“Lockwood Decl.”]; cf. Doc. No. 23, Exh. 2 [confirming Thompson date of hire of
                    2 October 30, 2000, and date of disability of July 29, 2001].) The amended and restated
                    3 plan states that benefits terminate once a Participant who became disabled prior to age
                    4 60 attains age 65 (Id. at § 7.5.6.)
                    5            After its acquisition of Sun, Oracle funded LTD benefits payable to former full-
                    6 time and part-time Sun employees who became disabled between January 1, 2001,
                    7 and December 31, 2005, through a long-term disability insurance policy (“the
                    8 Policy”). (See Certificate of Insurance, Exh. B to Lockwood Decl.) The Policy states
                    9 that the maximum duration of benefits for participants who became disabled prior to
                   10 their 60th birthday is the participant’s 65th birthday. (Id. at pp. 2, 4.)
                   11 III.        LEGAL ARGUMENT
                   12             A.       Legal Standard Applicable to a Motion to Dismiss under FED. R.
                                           CIV. P. 12(b)(6).
                   13
                                 When ruling on a motion to dismiss under FED. R. CIV. P. 12(b)(6), a court
                   14
                        accepts as true the well-pleaded factual allegations stated in the complaint. Almont
                   15
                        Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1126
                   16
                        (C.D. Cal. 2015). However, it may deviate from this rule under the “incorporation by
                   17
                        reference” doctrine, under which a court may “take into account documents ‘whose
                   18
                        contents are alleged in a complaint and whose authenticity no party questions, but
                   19
                        which are not physically attached to the [plaintiff's] pleading.’” Knievel v. ESPN, 393
                   20
                        F.3d 1068, 1076 (9th Cir. 2005). The Ninth Circuit has extended the doctrine “to
                   21
                        situations in which the plaintiff's claim depends on the contents of a document, the
                   22
                        defendant attaches the document to its motion to dismiss, and the parties do not
                   23
                        dispute the authenticity of the document, even though the plaintiff does not explicitly
                   24
                        allege the contents of that document in the complaint.” Id.
                   25
                                 The incorporation by reference doctrine is particularly apt in claims under
                   26
                        ERISA section 502(a)(1)(B), where liability depends on the terms of the plan
                   27
                        documents. Dual Diagnosis Treatment Ctr., Inc. v. Blue Cross of Cal., No. SA CV
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                             4                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                           Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 9 of 20




                    1 15-0736-DOC (DFMx), 2016 U.S. Dist. LEXIS 162166, at *85 (C.D. Cal. Nov. 22,
                    2 2016).
                    3            B.        Thompson’s Claim under ERISA for Enforcement and
                                           Clarification of Rights Fails as a Matter of Law because the
                    4                      Operative Plan Document Unequivocally States that Participants
                                           Lose Eligibility for Coverage at Age 65.
                    5
                    6             A participant in an ERISA-governed plan may bring an action under ERISA
                    7 section 502(a)(1)(B), codified as 29 U.S.C. § 1132(a)(1)(B), to enforce and clarify his
                    8 or her rights under the plan. In the Ninth Circuit, “when a plan participant files an
                    9 ERISA action seeking review of a denial of benefits, the court applies the policy in
                   10 effect when the benefits were denied, that is, when the ERISA cause of action
                   11 accrued.” Vaccaro v. Liberty Life Assurance Co., No. 16-cv-03220-BLF, 2017 U.S.
                   12 Dist. LEXIS 192932, at *24 (N.D. Cal. Nov. 20, 2017) (citing Grosz-Salomon v. Paul
                   13 Revere Life Ins. Co., 237 F.3d 1154, 1160-61 (9th Cir. 2001).
                   14             Here, Thompson fails to state a claim under section 502(a)(1)(B) because her
                   15 allegations and the Policy, which is the relevant plan document in effect when her
                   16 LTD benefits were terminated, unequivocally demonstrates that Thompson was
                   17 entitled to benefits only until her 65th birthday. The Policy clearly states that
                   18 Participants who become disabled at age 60 or younger, like Thompson, lose
                   19 eligibility for benefits once they reach age 65. Thompson alleges in her complaint that
                   20 her LTD benefits were terminated based on her attaining age 65. (Doc. No. 23, at ¶
                   21 15.) That the decision to terminate Thompson’s LTD benefits is correct is confirmed
                   22 by Exhibit 2 to her complaint, which (1) confirms her date of birth, (2) states that her
                   23 disability date was July 29, 2001, prior to her 60th birthday, and (3) confirms the date
                   24 of her 65th birthday coincided with the termination of her LTD benefits. Thus, based
                   25 on the express provisions of the Policy, which this Court is obliged to apply according
                   26 to Vaccaro, cited above, Thompson is not entitled to any benefits after her 65th
                   27 birthday. (Cf. Doc. No. 23, at ¶¶ 52, 53, 61.)

LEWIS              28 / / /
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            5                   Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 10 of 20




                    1            Thompson’s claim would still fail as a matter of law even if the relevant plan
                    2 document was the one in effect to define benefits at the time she became disabled.
                    3 The Sun Microsystems, Inc. Amended and Restated Comprehensive Welfare Plan, in
                    4 effect as of January 1, 2001, prior to the Policy becoming operative, expressly
                    5 provides that participants who become disabled prior to their 60th birthday loses
                    6 eligibility for benefits once they attain age 65. (Exh. B to Lockwood Decl., at § 7.5.6.)
                    7 Thus, even under the plan in effect at the time of her disability, Thompson would not
                    8 be able to state a claim for benefits or a right to future benefits.
                    9             Because the Policy and the plan documents on which Thompson’s claim under
                   10 ERSA section 502(a)(1)(B) is based explicitly state that eligibility for benefits
                   11 terminate upon the participant’s 65th birthday, Thompson fails to state a claim under
                   12 ERISA upon which relief may be granted against Defendants.
                   13             C.       Thompson Fails to State a Claim under ERISA for Breach of
                                           Fiduciary Duty because the Conduct She Alleges Were Not
                   14                      Fiduciary Acts or Were Dictated by the Plan’s Terms.
                   15             ERISA establishes a “prudent man” standard for fiduciaries. 29 U.S.C. § 1104.
                   16 The fiduciary duties imposed by ERISA require a fiduciary to discharge its duties,
                   17 among other things, “in accordance with the documents and instruments governing
                   18 the plan . . . .” Id. at § 1104(a)(1)(D)
                   19            “In every case charging breach of ERISA fiduciary duty, then, the threshold
                   20 question is . . . whether that person was acting as a fiduciary (that is, was performing
                   21 a fiduciary function) when taking the action subject to complaint.” Pegram v.
                   22 Herdrich, 530 U.S. 211, 226 (2000). “[C]ourts must examine the conduct at issue to
                   23 determine whether it constitutes management or administration of the plan, giving
                   24 rise to fiduciary concerns, or merely a business decision that has an effect on an
                   25 ERISA plan not subject to fiduciary duties.” In re Luna, 406 F.3d 1192, 1207 (10th
                   26 Cir. 2005) (citation and quotation omitted). Importantly, “an employer's decisions
                   27 about the content of a plan are not themselves fiduciary acts.” Pegram, 530 U.S. at

LEWIS              28 226; accord Cunha v. Ward Foods, Inc., 804 F.2d 1418, 1432 (9th Cir. 1986) (plan
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            6                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 11 of 20




                    1 sponsor that terminated ERISA plan “was not acting in connection with its fiduciary
                    2 responsibilities as Plan administrator, but instead, was acting in its corporate capacity.
                    3 The decision to terminate the Plan was a business decision that properly rested with
                    4 [sponsor’s] corporate offices.”); see also Acosta v. Brain, 910 F.3d 502, 519 (9th Cir.
                    5 2018) (“Furthermore, the text of ERISA section 404 speaks plainly of fiduciary duties
                    6 owed to participants and beneficiaries, but not to employees.”)
                    7            Here, Thompson cannot state a valid breach of fiduciary duty claim under
                    8 ERISA because she fails to identify any action Oracle took that violated any fiduciary
                    9 duty it owed to her. She alleges that Oracle (a) failed to provide long term disability
                   10 benefits with a life time premium to her in accordance with the employment
                   11 agreement, and (b) to create a class under the Plan for any participants who received
                   12 long term disability benefits with a life time benefit period. (Doc. No. 23, at ¶ 69.)
                   13 But those alleged acts, which are decisions about the contents of the Plan, are not
                   14 fiduciary acts and, even if true, do not support liability against Oracle for breach of
                   15 fiduciary duties.
                   16             Thompson further alleges that Oracle breached its fiduciary duties under
                   17 ERISA by refusing to pay benefits under the Plan in accordance with the employment
                   18 agreement, and denying in bad faith that Plaintiff is owed long term disability benefits
                   19 with a life time benefit period despite a written contract that provides otherwise. (Id.)
                   20 But nothing requires—or even permits—Oracle, acting as a Plan fiduciary, to honor
                   21 the alleged employment agreement over the express terms of the Plan.
                   22            Because Thompson fails to allege any conduct by Oracle that constitutes a
                   23 breach of fiduciary duties under ERISA, her claim must be dismissed.
                   24            D.        Thompson Fails to State Claims for Breach of Employment
                                           Contract and Promissory Estoppel.
                   25
                   26             Thompson’s breach of contract and promissory estoppel claims are based on
                   27 one sentence in the offer letter attached to her complaint: “we are offering you a long

LEWIS              28 term disability benefit with a life time benefit period.” (Doc. No. 23, at Exh. 1.)
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            7                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 12 of 20




                    1            The breach of contract claim itself is vaguely alleged, inasmuch as Thompson
                    2 does not clearly identify what she believes was the conduct that constituted a breach
                    3 of the alleged contractual obligation, other than to assert that “Defendants breached
                    4 this promise by refusing to pay Plaintiff long term disability benefit with a life time
                    5 benefit period.” (Doc. No. 23, at ¶ 32.) But under any reasonable interpretation of her
                    6 vague allegations, her breach of contract and promissory estoppel claims fail as a
                    7 matter of law for several reasons. First, her claims are preempted by ERISA because
                    8 they relate to the terms of an ERISA benefit plan. Second, her claims are time-barred
                    9 because the alleged conduct underlying the claims occurred more than four years prior
                   10 to the filing of her Complaint. And third, the sentence on which she bases her entire
                   11 claim is too indefinite to create any binding obligation.
                   12                      1.   Thompson’s Breach of Contract and Promissory Estoppel Claims
                                                are Preempted by ERISA.
                   13
                   14             ERISA preempts any state law that has a relationship to or connection with an
                   15 ERISA plan. 29 U.S.C. § 1144(a); Campbell v. Aerospace Corp., 123 F.3d 1308, 1312
                   16 (9th Cir. 1997). “Indeed, even state law claims that do not explicitly refer to employee
                   17 benefit plans, but which merely arise from the administration of such plans, whether
                   18 directly or indirectly, are preempted.” Billinger v. Bell Atl., 240 F. Supp. 2d 274, 286
                   19 (S.D.N.Y. 2003). ERISA’s preemptive sweep includes state law claims for breach of
                   20 contract and promissory estoppel. DeVoll v. Burdick Painting, 35 F.3d 408, 412 (9th
                   21 Cir. 1994) (ERISA preempts promissory estoppel claims based on employer’s breach
                   22 of alleged promise to provide certain benefits).
                   23            Whether ERISA preempts a state common law claim for breach of an
                   24 employment agreement depends on whether the claim implicates the terms of an
                   25 existing ERISA plan or entitlement to benefits under an ERISA plan. For example, in
                   26 Hannan v. Bus. Journal Publ'ns, Inc., No. 3:14-cv-00831-SB, 2015 U.S. Dist. LEXIS
                   27 160192, (D. Or. Oct. 2, 2015), the court concluded an employee’s breach of contract

LEWIS              28 claim, which was based on an alleged implied promise by the employer not to
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            8                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 13 of 20




                    1 terminate her for other than good cause and the employer’s termination of her just
                    2 prior to her reaching age requirements to participate in a retirement plan, was
                    3 preempted by ERISA. Id. at *51. The court reasoned that the employee’s claim
                    4 “relates directly to the employee benefit plan, because she asserts she was promised
                    5 benefits and Defendants breached the promise by improperly denying benefits.” Id.
                    6            Here, Thompson’s breach of contract is preempted by ERISA because it
                    7 depends on the terms of the Plan and concerns the administration of the Plan. The
                    8 thrust of the claim appears to be that Oracle (she fails to identify which Oracle party)
                    9 breached her employment agreement when, in reliance on the plan in which she was
                   10 enrolled, it refused to pay her LTD benefits after her 65th birthday. (Doc. No. 23, at
                   11 ¶ 15.) However, to determine whether that alleged contract was in fact breached, the
                   12 Court would need to examine the terms of the Plan to determine whether there was a
                   13 lifetime disability benefit available.
                   14             Similarly, Thompson’s promissory estoppel claim is expressly premised on the
                   15 denial of benefits. Specifically, Thompson asserts that her detrimental reliance took
                   16 the form of “reduced benefits under the Plan or some other Plan.” (Doc. No. 23, at ¶
                   17 35.) She further alleges that “[t]he only method of avoiding the injustice of the injuries
                   18 sustained by [Thompson] as alleged in this First Amended Complaint is to enforce
                   19 the promise Defendants made to Plaintiff to provide a long term disability benefit with
                   20 a life time benefit period.” (Id.) This impermissible reference to and connection with
                   21 the Plan renders Thompson’s promissory estoppel claim preempted by ERISA.
                   22                      2.   Thompson’s Breach of Contract and Promissory Estoppel Claims
                                                are Time-Barred.
                   23
                   24            Under California law, an action founded upon an obligation in writing is subject
                   25 to a four-year statute of limitations. Cal. Code Civ. Proc. § 337(a). The cause of action
                   26 accrues at the time of the breach. Perez-Encinas v. Amerus Life Ins. Co., 468 F. Supp.
                   27 2d 1127, 1134 (N.D. Cal. 2006) (citations omitted). A claim for promissory estoppel

LEWIS              28 is subject to a two-year statute of limitations. Roots Ready Made Garments v. Gap
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                             9                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 14 of 20




                    1 Inc., No. C 07-03363 CRB, 2007 U.S. Dist. LEXIS 81108, at *12 (N.D. Cal. Oct. 18,
                    2 2007). “Statutes of limitations and the equitable doctrine of laches constitute a
                    3 recognition that claims can become stale—documents may be lost and memories fade
                    4 over time.” Sequeira v. Rincon-Vitova Insectaries, 32 Cal. App. 4th 632, 637 (1995).
                    5            Here, Thompson’s breach of employment contract and promissory estoppel
                    6 claims are time-barred to the extent they are based on an assertion that Oracle
                    7 breached its alleged promise in the offer letter by offering only a plan that did not
                    8 include a lifetime benefit period. As demonstrated by Sun’s Comprehensive Welfare
                    9 Plan, which took effect on January 1, 2001, Thompson was offered, and subsequently
                   10 made a claim under, an LTD benefit plan that did not include a lifetime benefit period.
                   11 To the extent her allegations can be construed to allege such conduct constituted a
                   12 breach of the purported employment agreement or a failure to honor its alleged
                   13 promise to offer an LTD benefit with a lifetime benefit period, her assertion of those
                   14 claims now, nearly 20 years after the fact, clearly contravenes the applicable statutes
                   15 of limitations.
                   16             Thompson apparently attempts to avoid the statute of limitations by alleging
                   17 that she “first learned of this breach on April 2, 2020.” (Doc. No. 23, at ¶ 15.)
                   18 However, she fails to carry her burden of alleging facts justifying her failure to
                   19 discover the alleged breach earlier. Under California law, the delayed discovery rule
                   20 “presumes that a plaintiff has knowledge of injury on the date of injury. In order to
                   21 rebut the presumption, a plaintiff must plead facts sufficient to convince the trial judge
                   22 that delayed discovery was justified. And when the case is tried on the merits the
                   23 plaintiff bears the burden of proof on the discovery issue.” April Enters., Inc. v. KTTV,
                   24 147 Cal. App. 3d 805, 832 (1983). Thompson’s failure to justify, through specific fact
                   25 allegations, her alleged delayed discovery of the purported breach is particularly
                   26 glaring given that she submitted a claim under a plan that expressly terminates
                   27 eligibility for benefits on a participant’s 65th birthday, and, moreover, in light of

LEWIS              28 ERISA’s reporting and disclosure requirements. See 29 C.F.R. § 2520.104b-2. It is
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                           10                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 15 of 20




                    1 difficult to understand, given the clear, obvious and readily available nature of this
                    2 limitation within the plan, how she could claim ignorance of the Plan’s age limitation
                    3 under the circumstances—and she alleges no factual basis demonstrating anything to
                    4 the contrary.
                    5            Because Thompson failed to bring her breach of contract and promissory
                    6 estoppel claims within the applicable statutes of limitations, her claims are time-
                    7 barred.
                    8                      3.   Thompson’s Breach of Contract Claim Fails because the
                                                Purported Promise is Too Indefinite to Create a Binding
                    9                           Obligation.
                   10             Under California law, in order to form a binding obligation, the terms of a
                   11 contract must be sufficiently definite to allow the parties and the court to determine
                   12 what duties are owed and when a breach occurs. Specifically, in the employment
                   13 context, “courts will not enforce vague promises about the terms and conditions of
                   14 employment that provide no definable standards for constraining an employer's
                   15 inherent authority to manage its enterprise. It is to be expected that many alleged
                   16 employer promises will be unable to cross this threshold of definition to become
                   17 enforceable contract claims.” Scott v. Pac. Gas & Elec. Co., 11 Cal. 4th 454, 473
                   18 (1995).
                   19             Courts are typically reluctant to find binding contracts arising out of
                   20 representations relating to employee compensation. “Employers frequently boast of
                   21 good benefits, competitive salaries, excellent working conditions and the like. To
                   22 anoint such puffing language with contractual import would open the door to a
                   23 plethora of specious litigation and constitute a severe and unwarranted intrusion on
                   24 the ability of business enterprises to manage internal affairs.” Ladas v. Cal. State Auto.
                   25 Ass'n, 19 Cal. App. 4th 761 (1993). The Ladas court explained that “[c]ompanies, like
                   26 people, change direction. . . . [W]e see no reason why an employer should not be free
                   27 to alter methods of compensating employees when circumstances so dictate and the

LEWIS              28 alteration does not violate any clear contractual restraint.” Id. at 772-73.
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                             11                   Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 16 of 20




                    1            The reasoning expressed by the Ladas court applies with force in the ERISA
                    2 context because ERISA welfare plans typically can be amended, and benefits do not
                    3 vest until the plan says so. Grosz-Salomon, 237 F.3d at 1160. And while an employer
                    4 may contractually agree to grant vested benefits, such an agreement must be stated in
                    5 clear and express language. Id.
                    6            Here, the sentence relied upon by Thompson in the offer letter attached as Exh.
                    7 1 to the Complaint is not sufficiently definite to create a contractual obligation. First,
                    8 the statement only says that she is being offered an LTD benefit with a lifetime benefit
                    9 period. It does not promise that she would receive lifetime LTD benefits for the rest
                   10 of her life, or that her rights under the LTD benefit plan would ever become fully
                   11 vested. The offer letter itself says only that she is being offered “a long term disability
                   12 benefit with a lifetime benefit period.” (Doc. No. 23, at Exh. 1.) That language is not
                   13 the “clear and express” vesting language required under Grosz-Salomon. Nor is it
                   14 sufficiently definite that it would entitle Thompson to lifetime LTD benefits without
                   15 regard to the terms of Sun’s LTD plan, or its established right under ERISA to amend
                   16 or terminate the LTD plan.
                   17            Given the extensive right employers have to amend welfare plans, as
                   18 recognized in Grosz-Salomon, and the general latitude employers have to modify
                   19 employee compensation, as recognized in Ladas, the offer letter contains “no
                   20 definable standards for constraining [Sun’s or Oracle’s] inherent authority to manage
                   21 its enterprise.” Thus, the statement in the offer letter on which Thompson relies for
                   22 the basis of her breach of contract claim is too vague and indefinite to form a binding
                   23 and enforceable contractual obligation on Sun or Oracle to ensure Thompson received
                   24 LTD benefits for the remainder of her lifetime.
                   25                      4.   Thompson’s Promissory Estoppel Claim Fails because the
                                                Alleged Promise was Unclear and Ambiguous.
                   26 / / /
                   27 / / /

LEWIS              28             The elements of a claim for promissory estoppel are: “(1) a promise clear and
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            12                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 17 of 20




                    1 unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3)
                    2 his reliance must be both reasonable and foreseeable; and (4) the party asserting the
                    3 estoppel must be injured by his reliance.” Laks v. Coast Fed. Sav. & Loan Ass'n, 60
                    4 Cal. App. 3d 885, 890 (1976). A promise must be clear and unambiguous to support
                    5 recovery under a promissory estoppel theory; promises that are vague, general, or
                    6 indeterminate are not enforceable. Aguilar v. Int'l Longshoremen's Union Local #10,
                    7 966 F.2d 443, 446 (9th Cir. 1992).
                    8            Here, the promise Thompson alleges to have induced her reliance was too
                    9 vague and ambiguous to support her claim for promissory estoppel, for the same
                   10 reasons discussed infra, section III.E.3. Indeed, Under Thompson’s asserted theory,
                   11 an employer would incur liability under a promissory estoppel theory any time
                   12 employee compensation is reduced. California case law recognizes that such a world
                   13 does not exist because, to conclude otherwise would constitute a severe and
                   14 unwarranted intrusion on the ability of business enterprises to manage internal affairs.
                   15            E.        Thompson Fails to State Claims for Negligent Misrepresentation
                                           because She Fails to Allege a Misrepresentation.
                   16
                   17            A negligent misrepresentation claim under California law cannot be based on
                   18 an honest but unreasonable promise to perform. In other words, while a false promise
                   19 to perform may support an intentional misrepresentation claim because the promisor
                   20 made the promise knowing he or she would not perform, which thereby renders the
                   21 statement false. However, an honest but unreasonable promise to perform is not a
                   22 false promise. “Simply put, making a promise with an honest but unreasonable intent
                   23 to perform is wholly different from making one with no intent to perform and,
                   24 therefore, does not constitute a false promise.” Tarmann v. State Farm Mut. Auto.
                   25 Ins. Co., 2 Cal. App. 4th 153, 159 (1991).
                   26            Here, Thompson’s negligent misrepresentation claim is legally invalid because
                   27 she does not allege any misrepresentation. She asserts that “Defendants negligently

LEWIS              28 and/or recklessly misrepresented to Plaintiff that she would be entitled to ‘a long term
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            13                  Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 18 of 20




                    1 disability benefit with a life time benefit period’ if she accepted employment,” but
                    2 that “Defendants have now refused to provide a long term disability benefit with a life
                    3 time benefit period and did not purchase other disability coverage.” (Doc. No. 23, at
                    4 ¶¶ 45, 49.) Even if that promise was “unreasonable and/or reckless,” as Thompson
                    5 alleges (id. at ¶ 50), it does not constitute a false statement that is actionable under a
                    6 negligent misrepresentation theory.
                    7             F.       Thompson’s Fraudulent and Negligent Misrepresentation Claims
                                           are Time Barred.
                    8
                    9             Under California law, misrepresentation claims have a three-year statute of
                   10 limitations. Cal. Civ. Proc. Code § 338(d). A plaintiff asserting a misrepresentation
                   11 claim brought more than three years after the alleged misrepresentation must
                   12 “affirmatively excuse his failure to discover the fraud within three years after it took
                   13 place, by establishing facts showing that he was not negligent in failing to make the
                   14 discovery sooner and that he had no actual or presumptive knowledge of facts
                   15 sufficient to put him on inquiry.” Hobart v. Hobart Estate Co., 26 Cal. 2d 412, 437
                   16 (1945) (citations omitted); see also Denholm v. Houghton Mifflin Co., 912 F.2d 357,
                   17 362 (9th Cir. 1990).
                   18             “To obtain the benefit of the late-discovery exception to the statute of
                   19 limitations, the complaint must allege facts showing that the cause of action could not
                   20 with reasonable diligence have been discovered prior to three years before the suit.”
                   21 Silver v. Watson, 26 Cal. App. 3d 905, 911 (1972) (citations omitted). “Formal
                   22 averments or general conclusions to the effect that the facts were not discovered until
                   23 a stated date, and that the plaintiff could not reasonably have made an earlier
                   24 discovery, are useless.” See, e.g., Orange County Rock v. Cook Bros. Equip. Co., 246
                   25 Cal. App. 2d 698, 703 (1966).
                   26            Here, Thompson’s misrepresentation claims are time barred because she did
                   27 not file her complaint until more three years after the alleged misrepresentations, and

LEWIS              28 she fails to allege facts showing that she was not negligent in failing to make the
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                           14                    Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 19 of 20




                    1 discovery sooner and that she had no actual or presumptive knowledge of facts
                    2 sufficient to put her on inquiry. As discussed above concerning Thompson’s breach
                    3 of contract claim, the sole attempt Thompson makes to address her failure to discover
                    4 her claims earlier is that she “first learned of this breach on April 2, 2020.” (Doc. No.
                    5 23, at ¶ 15.) Nowhere does she explain why she reasonably could not have made an
                    6 earlier discovery of the alleged misrepresentation. That failure is particularly poignant
                    7 given the fact that she filed a claim under a plan that expressly terminates eligibility
                    8 for benefits on a participant’s 65th birthday, and, moreover, in light of ERISA’s
                    9 reporting and disclosure requirements. See 29 C.F.R. § 2520.104b-2.
                   10            Because Thompson failed to assert her misrepresentation claims within three
                   11 years of the alleged misrepresentation, without any attempt to excuse her delayed
                   12 discovery, her fraudulent and negligent misrepresentation claims are time barred.
                   13            G.        Thompson’s Equitable Estoppel Clams Fails as a Matter of Law
                                           because No Such Claim Exists Under California Law.
                   14
                   15             As a matter of law, equitable estoppel applies defensively only, and is not a
                   16 claim that supports an affirmative recovery. “As a stand-alone cause of action for
                   17 equitable estoppel will not lie as a matter of law . . . .” Behnke v. State Farm Gen. Ins.
                   18 Co., 196 Cal. App. 4th 1443, 1463 (2011); accord Ryder v. Lightstorm Entm't, Inc.,
                   19 246 Cal. App. 4th 1064, 1075 (2016) (concluding that plaintiff could not rely on
                   20 equitable estoppel to establish breach of contract claim); Cisco Sys. v.
                   21 STMicroelectronics, No. C-14-03236-RMW, 2015 U.S. Dist. LEXIS 71958, at *15
                   22 (N.D. Cal. June 2, 2015) (“Cisco is using equitable estoppel to impose liability on ST
                   23 Micro-US, not to shield itself against liability. This use of equitable estoppel is
                   24 inconsistent with the traditional defensive concept of equitable estoppel and has not
                   25 received widespread recognition by courts.”); Grill v. Quinn, No. CIV S-10-0757
                   26 GEB GGH PS, 2010 U.S. Dist. LEXIS 138545, at *23 (E.D. Cal. Dec. 28, 2010)
                   27 (“The problem is—unlike promissory estoppel (a quasi-contractual claim); there is no

LEWIS              28 such thing as a claim for ‘equitable estoppel.’”).
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            15                   Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
                          Case 4:21-cv-00026-YGR Document 27 Filed 04/19/21 Page 20 of 20




                    1            Here, Thompson is attempting to assert an equitable estoppel claim offensively
                    2 by relying on it as a theory of liability. However, as the foregoing authority amply
                    3 demonstrates, there is no claim for equitable estoppel under California law. Her
                    4 equitable estoppel claim therefore should be dismissed.
                    5 IV.        CONCLUSION
                    6            For the foregoing reasons, the Oracle Defendants respectfully request that the
                    7 Court grant their motion and dismiss Thompson’s claims against them.
                    8
                    9 DATED: April 19, 2021                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10
                   11
                                                              By:        /s/ Timothy J. Nally
                   12
                                                                    TIMOTHY J. NALLY
                   13                                               Attorneys for ORACLE CORPORATION;
                   14                                               ORACLE AMERICA, INC an ORACLE
                                                                    CORPORATION LONG TERM
                   15                                               DISABILITY PLAN
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4815-4961-2005.1                            16                     Case No. 4:21-cv-00026-YGR
ATTORNEYS AT LAW
